Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-13-2002

Buzoiu v. PHEAA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-1583




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Buzoiu v. PHEAA" (2002). 2002 Decisions. Paper 727.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/727


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                       NOT PRECEDENTIAL

                             UNITED STATES COURT OF APPEALS
                                  FOR THE THIRD CIRCUIT


                                             No. 02-1583


                                    IN RE: EUGENIA BUZIOU,

                                                                       Debtor

                                         EUGENIA BUZIOU

                                                   v.

              PENNSYLVANIA HIGHER EDUCATION ASSISTANCE AGENCY,

                                                                       Appellant

                                   KEVIN P. CALLAHAN, ESQ.,

                                                                       Trustee


                           On Appeal from the United States District Court
                               for the Eastern District of Pennsylvania
                                     (D.C. Civ. No. 01-05597)
                           Honorable Mary A. McLaughlin, District Judge


                              Submitted under Third Circuit LAR 34.1(a)
                                         November 8, 2002

                       BEFORE: MCKEE and GREENBERG, Circuit Judges,
                                and LIFLAND, District Judge*


*Honorable John C. Lifland, Senior Judge of the United States District Court for the
District of New Jersey, sitting by designation.

                                     (Filed: November 13, 2002)
                                       OPINION OF THE COURT


GREENBERG, Circuit Judge.

          The Pennsylvania Higher Education Assistance Agency appeals from an order of

the district court entered January 29, 2002, affirming an order of the bankruptcy court of

October 3, 2001, determining that the student loan debt owed to appellant by the bankruptcy

debtor, Eugenia Buziou, is dischargeable notwithstanding the ordinary exclusion of such a

debt from discharge in 11 U.S.C. § 523(a)(8) and from an order of the district court

entered January 29, 2002, declining to take judicial notice of certain materials included in

appellant’s brief filed on the appeal in the bankruptcy court. The appeal arises out of an

adversary proceeding that Buziou brought in the bankruptcy court seeking an order that her

loans are dischargeable because their repayment would impose an “undue hardship” on her

and thus are excluded by 11 U.S.C. § 523(a)(8) from the operation of that subsection. We

have jurisdiction under 28 U.S.C. § 158(d).

          On this second level appeal we exercise plenary review of the order of the district

court affirming the order of the bankruptcy court. See In re Blatstein, 192 F.3d 88, 94 (3d

Cir. 1999). On the other hand, we review the bankruptcy court’s findings to determine if

they are clearly erroneous, though to the extent that we are concerned with its legal

determinations we exercise plenary review. See id. We need not set forth a standard of

review with respect to the district court’s declining to take judicial notice of the materials



                                                      2
the appellant included in its brief in the district court as appellant, though appealing from

that order, advances no argument challenging it and thus has abandoned that aspect of its

appeal. See Dillinger v. Caterpillar, Inc., 959 F.2d 430, 447 (3d Cir. 1992). Substantively

we are concerned on this appeal with the application of the exacting standards for the

debtor to obtain a discharge of the debt of the type involved here as set forth in Brunner v.

New York State Higher Educ. Servs. Corp., 831 F.2d 395 (2d Cir. 1987), which we adopted

in In re Faish, 72 F.3d 298, 306 (3d Cir. 1995).

          We carefully have reviewed this matter and, though aware that Buziou had the

burden to demonstrate “undue hardship,” id. at 301, do not find any erroneous finding of

fact or conclusion of law and consequently will affirm the order of the district court

entered January 29, 2002, affirming the order of the bankruptcy court.




TO THE CLERK:

          Please file the foregoing not precedential opinion.




                                                      /s/ Morton I. Greengerg
                                                      Circuit Judge

DATED: November 13, 2002




                                                      3